

AMENDED CB SUBSCRIPTION AGREEMENT
 
THIS AMENDED CB SUBSCRIPTION AGREEMENT (this “Agreement”) is made and entered
into as of this 18th day of November, 2008 by and between:


WOORI PRIVATE EQUITY FUND, a company duly incorporated and validly  existing
under the laws of the Republic of Korea having its principal office at 20Fl.,
 Youngpoong Bldg., 33 Seorin-dong, Chongno-gu, Seoul, Korea (“Woori”); and


CINTEL CORP., a corporation duly incorporated and validly existing under the
 laws of the State of Nevada having its principal office at 9900 Corporate
Campus  Drive Suite 3000 Louisville, KY 40223, U.S.A. (“Cintel”).


Woori and Cintel are collectively referred to as the “Parties,” and individually
as a “Party.”




RECITALS


WHEREAS, the Parties have entered into the Convertible Bonds Subscription
Agreement (the “Convertible Bonds Subscription Agreement”) on March 15, 2007.


NOW THEREFORE, the Parties hereby desire to amend the Convertible Bonds
Subscription Agreement.




ARTICLE 1. Definition and Application


The defined contents of the Convertible Bonds Subscription Agreement shall have
the same meanings as the Agreement, unless defined otherwise in this Agreement.




ARTICLE 2. Clause 6.2 d. of the Convertible Bonds Subscription Agreement


Section 6.2.d of the Convertible Bonds Subscription Agreement is amended to by
deleting the text thereof and inserting the following in its place:


Put/Redemption Option: The Subscriber shall have put/redemption option as
follows:



2.1
In case Cintel does not go through the initial public offering process by
October 31, 2009 for any reason not solely attributable to the Subscriber, the
Subscriber shall be entitled to exercise its put option to redeem the partial
amount of the principal amount of the Bonds to the extent of KRW 20 billion and
shall be entitled to receive the following amount from Cintel:

(a)
The partial amount of the principal amount of the Bonds that is being redeemed;
and

(b)
The payment of interest on the KRW 20 billion calculated at the compounded rate
of fourteen percent (14%) per annum from the date of the issuance of the Bonds
(including the day) until the date of redemption (not including the day).




--------------------------------------------------------------------------------



2.2
In case Cintel does not go through the initial public offering process by
October 31, 2010 for any reason not solely attributable to the Subscriber, the
Subscriber shall be entitled to exercise its put option to redeem the
outstanding principal balance of the Bonds at the face value thereof and shall
be entitled to receive the following amount (together with the amount to be paid
by Cintel pursuant to Section 2.1 above, the “Put Amount,” which has not been
paid as required in Section 2.1) from Cintel:

(a)
The outstanding principal balance of the Bonds; and

(b)
The payment of interest on the outstanding principal balance of the Bonds
calculated at the compounded rate of fourteen percent (14%) per annum from the
date of the issuance of the Bonds (including the day) until the date of
redemption (not including the day).




2.3
In case the Company goes through the initial public offering process prior to
the end of October of 2010, the Subscriber shall be entitled, on or after the
fourth anniversary of the issuance of the Bonds hereunder, to exercise its put
option to redeem the outstanding principal balance of the Bonds at the face
value thereof, in which case the Subscriber shall also be entitled to receive
from the Company the payment of interest on the outstanding principal amount of
the Bonds calculated at the compounded rate of eight percent (8%) per annum.




2.4
The Subscriber shall notify Cintel of its exercise of the put option in writing.
In case Cintel does not redeem the payment of the Put Amount as provided in 2.1,
2.2 or 2.3 above (as applicable) no later than the date (the “Put Payment Date”)
falling fifteen (15) days from the notice by the Subscriber thereof, the
Subscriber shall be entitled to receive the default interest on the Put Amount
calculated at the compounded rate of nineteen percent (19%) per annum from the
Put Payment Date (including the day) until the date of actual receipt of the Put
Amount (not including the day). Provided, however, notwithstanding the provision
herein, in case sixty (60) days has passed from the date of the occurrence of an
Event of Default occurred due to the failure by Cintel to redeem the Put Amount
no later than the Put Payment Date, the Subscriber shall be entitled to receive
the default interest on the outstanding principal balance of the Bonds
calculated at the compounded rate of nineteen percent (19%) per annum from the
date of the issuance of the Bonds (including the day) until the date of actual
receipt of the outstanding principal balance of the Bonds and the default
interests calculated as provided herein (not including the day).

 

--------------------------------------------------------------------------------


ARTICLE 3. Notice


Any notices in connection with the Convertible Bonds Subscription Agreement and
this Agreement shall be in writing and shall be served (i) by hand (ii) by
prepaid post or (iii) by facsimile transmission or electronic mail to the
following addresses and numbers:


If to Woori,

     Address:
20Fl, Youngpoong Bldg.
33 Seorin-dong, Chongno-gu
Seoul, Korea

  Attention: Eun-Ok Choi
Phone: (82-2) 399-7125
Fax: (82-2) 399-7118

 
If to Cintel,

     Address:
9900 Corporate Campus Drive, Suite 3000
Louisville, KY 40223, U.S.A.

  Attention: Kwang-Hee Lee
Phone: (82-2) 701-3395
Fax: (82-2) 701-3397

 
Any such notice shall be deemed to be served and effective at the time of
delivery (if delivered by hand), after the fifth business day immediately after
the date of posting (if served by prepaid post) or upon the receipt of
confirmation facsimile or electronic mail (if served by facsimile or electronic
mail). The Article of Notice of the Convertible Bonds Subscription Agreement
changes under this Article.


ARTICLE 4. Confidentiality


With regard to the execution, contents and implementation of this Agreement, the
Parties: (i) may not disclose the information obtained from the other Party to a
third party without the prior written consent of the other Party; (ii) may not
use the information for irrelevant purposes.
 
ARTICLE 5. Others


The contents of the Convertible Bonds Subscription Agreement will continuously
be applied between the Parties for the matters changed otherwise in this
Agreement.


 
<The remainder of this page is intentionally left as blank>



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

WOORI PRIVATE EQUITY FUND     CINTEL CORP.                 /s/ Kwang Hee Lee    
/s/ In Young Lee

--------------------------------------------------------------------------------

Name:Kwang Hee Lee
Title: CEO
   

--------------------------------------------------------------------------------

Name: In Young Lee
Title: CEO


--------------------------------------------------------------------------------

